 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       STANLEY GLEASON,                                 No. 2:20-cv-0417 KJN P
12                        Plaintiff,
13             v.                                         ORDER
14       M. BOBBALA, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner, proceeding pro se. On February 21, 2020, plaintiff filed a

18   document entitled “Complaint of Judicial Misconduct, Petition to the Assigned District Judge to

19   Plaintiff’s Civil Action.” (ECF No. 1.) In his filing, plaintiff complains about delays in

20   processing his civil action transferred to this district. The court’s own records reveal that on June

21   28, 2019, plaintiff’s original civil rights complaint was transferred from the Southern District of

22   California to the Eastern District of California, and assigned Case No. 2:19-cv-1203 JAM AC P.1

23   Because plaintiff’s filing challenges the handling of Case No. 2:19-cv-1203 JAM AC, this action

24   was improvidently opened as a new civil rights action.

25            Since this action was opened, plaintiff filed a motion for extension of time to file

26   objections to findings and recommendations. However, no findings and recommendations have

27
     1
       A court may take judicial notice of court records. See MGIC Indem. Co. v. Weisman, 803 F.2d
28   500, 505 (9th Cir. 1986); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
                                                       1
 1   issued in this action. Rather, findings and recommendations were issued in plaintiff’s other case,

 2   Gleason v. Bobbala, Case No. 20-0406 GGH (E.D. Cal.), on March 2, 2020.2 Court records

 3   confirm that he filed objections in that case on March 26, 2020. (Id.) Because no findings and

 4   recommendations issued in this case, plaintiff’s request for extension of time is denied.

 5             Finally, plaintiff also filed a motion for appointment of counsel. However, because this

 6   action was opened in error, plaintiff’s motion is denied without prejudice to its renewal in the

 7   appropriate action.

 8             Accordingly, IT IS HEREBY ORDERED that:

 9             1. Plaintiff’s “complaint of judicial misconduct” shall be removed from this action and

10   filed in his prior action, Case No. 2:19-cv-1203 JAM AC P;

11             2. Plaintiff’s request for extension (ECF No. 4) is denied; and

12             3. The Clerk of the Court is directed to terminate this action as it was opened in error.

13   Dated: April 2, 2020

14

15
     /glea0417.term
16

17

18

19

20
21

22

23

24

25

26   2
       Plaintiff’s February 21, 2020 filing included no case number. (ECF No. 1.) Plaintiff is
27   admonished that as a pro se litigant, it is his responsibility to keep track of his cases and always
     include the appropriate case number to every document submitted to the court for filing. It is not
28   the responsibility of the Clerk’s Office to ensure the proper case number was provided.
                                                          2
